Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 – 32 are pending.

Response to Arguments
Applicant’s arguments have been fully considered in view of the amended language.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu modified by Shtivelman and Rapaport below.

Claim Objections
Claims 16 – 22 are objected to because of the following informalities:    
Claim 16 recites “selecting contextual of the current persona…” in line 16, however it appears to be a grammatical error that should read “selecting contextual keywords of the current persona…”, underlined for emphasis, based on the limitation that follows.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 – 20, 22, 23 and 25 – 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0301112 issued to Su-Lin Wu (hereinafter referred to as Wu) in view of U.S. Patent No. 6,346,952 issued to Yuri Shtivelman (hereinafter referred to as Shtivelman).
As to claim 16, Wu discloses extract dialog keywords from a dialog, as a search query, the dialog keywords representing primary concepts of the dialog (extracting words from reviews and social media posts for modifying a search, see Para. 0073 - 0075); 
modify the search query based on a personalized profile, of a selected participant, generated from at least a contextual information source regarding the selected participant other than prior search queries made by the selected participant (modifying query based on a user’s profile, preferences, location, social network, and the like, as well as additional information from the searcher, see Para. 0073 - 0075), by: 
retrieving a plurality of contextual keywords from the personalized profile of the selected participant (associated keywords from the user’s profile are used to modify the query, see Wu: Para. 0022 – 0023 and 0041); 
determining a current context of the selected participant based on at least a current location of the selected participant (context based on location modifiers, see Wu: Para. 0041); 
selecting a current persona of the selected participant from a plurality of personas of the selected participant within the personalized profile of the selected participant, based on the determined current context of the selected participant, each persona corresponding to different types of contextual information regarding the selected participant (select profile information of the user’s profile based on context, see Wu: Para. 0041, 0084, 0094); 
selecting contextual of the current persona within the personalized profile of the selected participant (modifying query based on a user’s profile including selected preferences, location, social network, and the like, as well as additional information from the searcher, see Wu: Para. 0073 - 0075); and 
appending the selected contextual keywords to the search query (the words from the user’s profile are used in the modified search queries, see Wu: Para. 0022 – 0023 and 0041, and where the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095); 
evaluate the modified search query against an information store to retrieve search results relevant to the modified search query (perform the modified search, see Para. 0041 and 0073 – 0075); and 
output the search results to the selected participant (provide results in response to modified search, see Para. 0023 and 0073 - 0075).
However, Wu does not explicitly disclose extract dialog keywords from a dialog of a plurality of participants, as a search query, the dialog keywords representing primary concepts of the dialog.
Shtivelman teaches extract dialog keywords from a dialog of a plurality of participants, as a search query, the dialog keywords representing primary concepts of the dialog (generating keywords from a chat session between participants, see Col. 21 lines 24 - 41).
Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu’s use of modifying a search using personal data with Shtivelman’s use of extracting keywords from a dialog between multiple participants in order to perform searches and automatically summarize recent query-response pairs posted in a chat session.
However, Wu modified by Shtivelman does not explicitly disclose determining a current context of the selected participant based on at least a current time, a current day, and a current location of the selected participant.
Rapaport teaches determining a current context of the selected participant based on at least a current time, a current day, and a current location of the selected participant (automatically changing the selected co-compatibility preferences based on current date, time, location (work vs home), etc. based on the PEEP (Personal Emotion Expression Profile), see Rapaport: Para. 0037 – 0038 and 0145, and using selected info of PEEP for setting search keywords, see Rapaport: Para. 0338).
Rapaport, Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu and Shtivelman’s use of modifying a search using personal data with Rapaport’s use of date/time/location data for context in selecting PEEP relevant keywords for searching in order to provide an easy to use automated system for joining together people based on co-compatibility in regards to specifically search topics. 
As to claim 17, Wu modified by Shtivelman and Rapaport discloses wherein the keywords extracted from the dialog are based on contributions of all the participants within the dialog (generating keywords from all chat sessions between participants, see Shtivelman: Col. 21 lines 24 - 41).

As to claim 18, Wu modified by Shtivelman and Rapaport discloses wherein the keywords extracted from the dialog are based on contributions of just the selected participant within the dialog (generating keywords from a particular chat session between participants, see Shtivelman: Col. 21 lines 24 - 41).

As to claim 19, Wu modified by Shtivelman and Rapaport discloses wherein the processor is to modify the search query by further: 
weighting each persona of a plurality of personas of the selected participant within the personalized profile of the selected participant, based on the current context of the selected participant, each persona corresponding to different types of contextual information regarding the selected participant (weighted aggregated scores for search results based on the contextual personal information, see Wu: Para. 0041); and 
modifying the search query based on the weighted personas of the selected participant (modifying query based on a user’s profile including selected preferences, location, social network, and the like, as well as additional information from the searcher, see Wu: Para. 0073 - 0075).

As to claim 20, Wu modified by Shtivelman and Rapaport discloses wherein the processor is to modify the search query by further: 
weighting the dialog keywords within the modified search query by a first coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table); and 
weighting the contextual keywords within the modified search query by a second coefficient, wherein the first coefficient is different from the second coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table, multiple weights for the string of words), wherein the first coefficient is different from the second coefficient (where the weight is a function of a fraction of the words in the sub phrase over the total number of words N in the contributing review X, see Wu: Para. 0076 – 0078, each fraction being used to weight the keywords is different based on the keyword/phrase).

As to claim 22, Wu modified by Shtivelman and Rapaport discloses wherein the modified search query comprises keywords based on a current context of the selected participant (associated keywords from the user’s profile are used to modify the query, see Wu: Para. 0022 – 0023 and 0041).




As to claim 23, Wu discloses determining, by a processor (see Para. 0032), dialog keywords of a dialog, as a search query, the dialog keywords representing key concepts of the dialog (extracting words from reviews and social media posts for modifying a search, see Para. 0073 - 0075); 
modifying, by the processor, the search query based on personalized profiles of the users generated from at least a contextual information source regarding the users other than prior search queries made by the users (modifying query based on a user’s profile, preferences, location, social network, and the like, as well as additional information from the searcher, see Para. 0073 - 0075) by: 
obtaining a plurality of contextual keywords from the personalized profiles of the users (associated keywords from the user’s profile are used to modify the query, see Wu: Para. 0022 – 0023 and 0041);
determining a current context of each user of the plurality of users based on at least a current location of each user (context based on location modifiers, see Wu: Para. 0041); 
selecting a current persona from a plurality of personas within the personalized profiles of each user of the plurality of users, based on the determined current context of each user, wherein each persona corresponding to different types of contextual information regarding the user (select profile information of the user’s profile based on context, see Wu: Para. 0041, 0084, 0094);


selecting contextual keywords of the current persona within the personalized profile of the user, and appending the selected contextual keywords to the search query to generate the modified search query (the words from the user’s profile are used in the modified search queries, see Wu: Para. 0022 – 0023 and 0041, and where the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095);
performing, by the processor, a search of an information store using the modified search query to retrieve relevant search results (perform the modified search, see Para. 0041 and 0073 – 0075); and 
providing, by the processor, the relevant search results to each user (provide results in response to modified search, see Para. 0023 and 0073 - 0075).
However, Wu does not explicitly disclose determine dialog keywords of a dialog of a plurality of users, as a search query, the dialog keywords representing key concepts of the dialog.
Shtivelman teaches determine dialog keywords of a dialog of a plurality of users, as a search query, the dialog keywords representing key concepts of the dialog (generating keywords from a chat session between participants, see Col. 21 lines 24 - 41).
Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu’s use of modifying a search using personal data with Shtivelman’s use of extracting keywords from a dialog between multiple participants in order to perform searches and automatically summarize recent query-response pairs posted in a chat session.
However, Wu modified by Shtivelman does not explicitly disclose determining a current context of the selected participant based on at least a current time, a current day, and a current location of the selected participant.
Rapaport teaches determining a current context of the selected participant based on at least a current time, a current day, and a current location of the selected participant (automatically changing the selected co-compatibility preferences based on current date, time, location (work vs home), etc. based on the PEEP (Personal Emotion Expression Profile), see Rapaport: Para. 0037 – 0038 and 0145, and using selected info of PEEP for setting search keywords, see Rapaport: Para. 0338).
Rapaport, Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu and Shtivelman’s use of modifying a search using personal data with Rapaport’s use of date/time/location data for context in selecting PEEP relevant keywords for searching in order to provide an easy to use automated system for joining together people based on co-compatibility in regards to specifically search topics. 


As to claim 25, Wu modified by Shtivelman and Rapaport discloses wherein the keywords extracted from the dialog are based on contributions of all the users within the dialog (generating keywords from all chat sessions between participants, see Shtivelman: Col. 21 lines 24 - 41).

As to claim 26, Wu modified by Shtivelman and Rapaport discloses weighting, by the processor, the dialog keywords within the modified search query by a first coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table); and 
weighting, by the processor, the contextual keywords within the modified search query by a second coefficient, wherein the first coefficient is different from the second coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table, multiple weights for the string of words), wherein the first coefficient is different from the second coefficient (where the weight is a function of a fraction of the words in the sub phrase over the total number of words N in the contributing review X, see Wu: Para. 0076 – 0078, each fraction being used to weight the keywords is different based on the keyword/phrase).

As to claim 27, Wu modified by Shtivelman and Rapaport discloses wherein the modified search query comprises keywords based on a current context of the users (associated keywords from the user’s profile are used to modify the query, see Wu: Para. 0022 – 0023 and 0041).

As to claim 28, Wu discloses a processor (see Para. 0032); and 
a storage device (see Para. 0032) storing: 
a plurality of personalized profiles corresponding to and for a plurality of participants, each personalized profile including a plurality of contextual keywords for a corresponding participant and generated from at least a contextual information source other than previously made searches (associated keywords from the user’s profile are used to modify the query, see Wu: Para. 0022 – 0023, 0041, 0073 – 0075); and 
computer-executable code (see Para. 0067), wherein the processor is to execute the computer- executable code to: 
generate a base search query as dialog keywords of a dialog, the dialog keywords representing concepts of the dialog (extracting words from reviews and social media posts for modifying a search, see Para. 0073 - 0075); 
for each participant, generate a personal search query for the participant as the base search query to which the contextual keywords of the personalized profile of the participant are added (modifying query based on a user’s profile, preferences, location, social network, and the like, as well as additional information from the searcher, see Para. 0073 - 0075) by: 
determining a current context of each participant of the plurality of participants based on at least a current location of each participant (context based on location modifiers, see Wu: Para. 0041); 


selecting a current persona from a plurality of personas within the personalized profiles of each participant of the plurality of participants, based on the determined current context of each participant, wherein each persona corresponds to different types of contextual information regarding the participant (modifying query based on a user’s profile including selected preferences, location, social network, and the like, as well as additional information from the searcher, see Wu: Para. 0073 - 0075); 
selecting the contextual keyword of the current persona within the personalized profile of the participant, and appending the selected contextual keywords to the personal search query (the words from the user’s profile are used in the modified search queries, see Wu: Para. 0022 – 0023 and 0041, and where the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095); and 
generate an overall search query for the participants as a whole as the base search query to which the contextual keywords of the personalized profile of each participant are added (perform the modified search and return search results, see Para. 0041 and 0073 – 0075).
Wu does not explicitly disclose generate a base search query as dialog keywords of a dialog in which the participants are contributing, the dialog keywords representing concepts of the dialog.
Shtivelman teaches generate a base search query as dialog keywords of a dialog in which the participants are contributing, the dialog keywords representing concepts of the dialog (generating keywords from a chat session between participants, see Col. 21 lines 24 - 41).
Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu’s use of modifying a search using personal data with Shtivelman’s use of extracting keywords from a dialog between multiple participants in order to perform searches and automatically summarize recent query-response pairs posted in a chat session.
However, Wu modified by Shtivelman does not explicitly disclose determining a current context of each participant of the plurality of participants based on at least a current time, a current day, and a current location of each participant.
Rapaport teaches determining a current context of each participant of the plurality of participants based on at least a current time, a current day, and a current location of each participant (automatically changing the selected co-compatibility preferences based on current date, time, location (work vs home), etc. based on the PEEP (Personal Emotion Expression Profile), see Rapaport: Para. 0037 – 0038 and 0145, and using selected info of PEEP for setting search keywords, see Rapaport: Para. 0338).
Rapaport, Wu and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu and Shtivelman’s use of modifying a search using personal data with Rapaport’s use of date/time/location data for context in selecting PEEP relevant keywords for searching in order to provide an easy to use automated system for joining together people based on co-compatibility in regards to specifically search topics. 

As to claim 29, Wu modified by Shtivelman and Rapaport discloses wherein the processor is to execute the computer-executable code to further: 
perform a search of an information store for the overall search query and report corresponding overall search results to each participant (perform the modified search, see Wu: Para. 0041 and 0073 – 0075); and 
for each participant, perform a search of the information search for the personal search query of the participant and reporting corresponding personal search results to the participant (provide results in response to modified search, see Para. 0023 and 0073 - 0075).

As to claim 30, Wu modified by Shtivelman and Rapaport discloses wherein the keywords extracted from the dialog are based on contributions of all the participants within the dialog (weighting strings of words based on resulting weights. The aggregated rating for a string of words Y may then be determined by a weighted average of all ratings from contributing reviews, see Wu: Para. 0076 – 0078).

As to claim 31, Wu modified by Shtivelman and Rapaport discloses wherein the processor is to execute the computer- executable code to further: 
weight the dialog keywords within the modified search query by a first coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table); and 
weight the contextual keywords within the modified search query by a second coefficient, wherein the first coefficient is different from the second coefficient (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078 and table, multiple weights for the string of words), wherein the first coefficient is different from the second coefficient (where the weight is a function of a fraction of the words in the sub phrase over the total number of words N in the contributing review X, see Wu: Para. 0076 – 0078, each fraction being used to weight the keywords is different based on the keyword/phrase).

As to claim 32, Wu modified by Shtivelman and Rapaport discloses wherein each personal search query comprises keywords based on a current context of the respective participant (here the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095, and generating keywords from a chat session between participants, see Shtivelman: Col. 21 lines 24 - 41).


Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Shtivelman and Rapaport as applied to claims 16 and 23 above, and further in view of U.S. Patent Application Publication No. 2010/0153324 issued to Oliver B. Downs et al (hereinafter referred to as Downs).
As to claim 21, Wu modified by Shtivelman and Rapaport discloses wherein the processor is to modify the search query by: 
weighting each of the contextual keywords according to an importance of the contextual keyword within the personalized profile of the selected participant (weighting strings of words based on resulting weights, see Wu: Para. 0076 – 0078, the weights are based on the frequency (or importance) of keywords within all words N, and where the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095, previous ratings inputs such as the weighted ratings inputs above); and 
appending the plurality of contextual keywords to the search query (the words from the user’s profile are used in the modified search queries, see Wu: Para. 0022 – 0023 and 0041, and where the search query may be further modified based, in part, on the user's profile, previous rating inputs for a related product/service, or the like, the user's location, social network information, and/or disambiguation from block 520, see Wu: Para. 0093 – 0095).

However, Wu modified by Shtivelman and Rapaport does not explicitly disclose appending the plurality of contextual keywords to the search query using a logical AND operator, the contextual keywords separated from one another within the search query by one or more logical OR operator.
Downs teaches appending the plurality of contextual keywords to the search query using a logical AND operator, the contextual keywords separated from one another within the search query by one or more logical OR operators (search queries including logical search operators (e.g. “AND”, “OR”) to connect search terms, see Para. 0003, and search terms for the queries extracted from user’s known preferences and user profile, see Para. 0037).
Downs, Wu, Rapaport and Shtivelman are analogous due to their disclosure of using personal information for searching.
Therefore, it would have been obvious to modify Wu, Shtivelman and Rapaport’s use of modifying a search using personal data with Downs’ use of logical AND and OR operators to append keywords to a query in order to determine relevant information related to topics and subject areas of interest to a user based on known user-specific information.

Claim 24 is rejected using similar rationale to the rejection of claim 21 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164